Name: 80/655/EEC: Commission Decision of 24 June 1980 approving a programme for the cereals sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-11

 Avis juridique important|31980D065580/655/EEC: Commission Decision of 24 June 1980 approving a programme for the cereals sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 177 , 11/07/1980 P. 0058 - 0058****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 24 JUNE 1980 APPROVING A PROGRAMME FOR THE CEREALS SECTOR IN IRELAND PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/655/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE IRISH GOVERNMENT FORWARDED ITS PROGRAMME FOR THE CEREALS SECTOR ON 20 SEPTEMBER 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE EXPANSION AND MODERNIZATION OF FACILITIES FOR THE PRODUCTION OF FEEDINGSTUFFS AND CEREAL SEEDS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CANNOT EXTEND TO THOSE SECTIONS WHICH PROVIDE FOR INVESTMENTS IN THE CEREAL SEED SECTOR , BECAUSE THE PROGRAMME FAILS TO PROVIDE THE NECESSARY INFORMATION AS REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 FOR THOSE MATTERS ; WHEREAS THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE EXPANSION OF PRODUCTION FOR COMPOUND FEEDINGSTUFFS CAN ONLY BE APPROVED ON CONDITION THAT THE EXPANSION OF THAT PRODUCTION IS NOT USED TO RAISE MILK PRODUCTION , THAT OUTLETS FOR THE GROWTH IN OTHER ANIMAL PRODUCTION ARE ASSURED , AND THAT EVIDENCE IS PROVIDED THAT OPTIMUM USE IS MADE OF EXISTING CAPACITY ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT APPROVAL OF PROJECTS , IN PARTICULAR UNDER ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THOSE SECTIONS OF THE PROGRAMME WHICH ARE APPROVED CONTAIN THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE CEREALS SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR THE CEREALS SECTOR FORWARDED ON 20 SEPTEMBER 1979 BY THE IRISH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME IS GIVEN ON CONDITION THAT THE EXPANSION OF PRODUCTION FORECAST FOR COMPOUND FEEDINGSTUFFS IS NOT USED TO RAISE MILK PRODUCTION , THAT OUTLETS FOR THE GROWTH IN OTHER ANIMAL PRODUCTION ARE ASSURED AND THAT EVIDENCE IS PROVIDED THAT OPTIMUM USE IS MADE OF EXISTING CAPACITY . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 24 JUNE 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT